Citation Nr: 1227083	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  03-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel







INTRODUCTION

The Veteran served on active duty from August 1962 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Providence, Rhode Island, Department of Veterans Appeals (VA) Regional Office (RO), which denied entitlement to service connection for bilateral defective hearing. 

The matter was most recently remanded by the in January 2012 for additional development and readjudication. 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDING OF FACT

Evidence of record does not demonstrate that bilateral hearing loss had its onset in service or was manifested within the first post-service year; and, the competent and credible evidence fails to establish that the Veteran's hearing loss is the result of an established event, injury, or disease during active service, including in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the service connection issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran filed an informal service connection claim for hearing loss in March 2002.  The Veteran was notified by the RO and AMC via letters dated in May 2005, March 2006, March 2007, and November 2011 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Thereafter, the AMC readjudicated the claim in a May 2012 supplemental statement of the case. 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained available service treatment records, service personnel records, private treatment records, records from the Social Security Administration (SSA), and VA treatment records.  The Veteran submitted multiple written statements discussing her contentions.  Neither the Veteran nor her representative has identified any outstanding pertinent evidence related to her service connection claim.

In addition, VA examinations with respect to the issue of service connection on appeal were obtained in December 2010 and March 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as each is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examiner also considered the pertinent evidence of record and the statements of the appellant.  The March 2012 examination report provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2011).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The in-service hearing evaluations discussed below appear to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board will add (+15) (+10) (+10) (+10) (+5).

Factual Background and Analysis

The Veteran claimed that she suffered from bilateral hearing loss as a result of events during active service.  

Service treatment records are void of findings or diagnoses of bilateral hearing loss for VA purposes.  An August 1962 audiogram included in the service enlistment examination report listed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 10 (25)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
10 (25)
-5 (5)
-5 (5)
-5 (5)
10 (15)

A June 1965 audiogram listed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 -5 (10)
-5 (5)
5 (15)
5 (15)
-5 (0)
LEFT
-10 (5)
-5 (5)
5 (15)
5 (15)
15 (20)

A February 1966 audiogram included in the service discharge examination report listed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 -5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)

Service personnel records detailed that the Veteran's Air Force specialty was listed as Weapons Mechanic and worked as a Load Crew Member, transporting, loading, and downloading munitions.  Additional service treatment records showed that she worked on the flight line.  

Post-service private treatment records include a March 1995 physical examination that, in pertinent part, describes the Veteran's ears within normal limits.  In March 1999, she was treated for right ear otitis externa.  No reference was made to hearing loss.  In fact, private treatment records dated between 1988 and 2001 are completely silent with respect to complaints, treatment, or diagnosis of hearing loss.

The Veteran filed an informal claim for entitlement to service connection for bilateral hearing loss in March 2002. 

An April 2002 VA treatment note detailed negative findings for her ears.  A December 2002 VA audiology consult report detailed the Veteran's complaints of hearing loss and constant tinnitus related to a history of military noise exposure.  She reported that she loaded missiles into fighter aircraft while jets were running, had difficulty hearing in noise, and a history of head trauma after being mugged in 1989 (suffering dizziness and disequilibrium).  She further related that she had difficulty hearing in small groups, competing noise, and television.  It was indicated that military noise exposure included four years of jet engine noise while loading missiles and post-service occupational noise exposure was minimal while doing factory work.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 15
20
25
45
55
LEFT
20
10
30
60
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Results of hearing evaluation were listed as mid-frequency sloping to moderate sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear.

In an April 2003 rating decision, the RO denied entitlement to service connection for bilateral defective hearing, noting that the condition neither occurred in nor was caused by service as well as finding that sensorineural hearing loss was not found within one year of separation from service.  

Additional VA treatment records dated in October 2003 and March 2004 reflected complaints of dizziness, constant tinnitus, and loss of balance as well as findings of vestibular dysfunction secondary to head trauma and tinnitus aurium.  

A September 2005 VA compensation and pension examination inquiry detailed that the Veteran's exposure to military noise while working on the flight line in the early 1960's was conceded by the RO. 

In a December 2010 VA audiology examination report, the Veteran indicated that she was responsible for maintenance procedures requiring her to be in very close proximity to the engine bay while jet engines were still running during active service.  She indicated that there was no use of ear protection in the first few years of performing this type of work.  She further discussed a family history of hearing loss and a history of head trauma in 1989.  



(CONTINUED NEXT PAGE)

Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 15
20
45
70
75
LEFT
40
35
65
70
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 52 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner, a VA audiologist, indicated that she presented with asymmetrical hearing loss and speech discrimination warranting an ear, nose, and throat (ENT) examination.  It was further noted that the Veteran had tinnitus, which can be a symptom of hearing loss, and that it was at least as likely as not caused or the result of the Veteran's military noise exposure.  The examiner stated that the Veteran's head was adjacent to the jet engines while running, which would make it not unreasonable to consider tinnitus as a derivative of this military noise.  However, the examiner indicated that her diagnosed bilateral hearing loss was less likely as not caused by the Veteran's military noise exposure.  While acknowledging the subtle downward shift of hearing thresholds in the June 1965 audiogram, the examiner highlighted that the Veteran's hearing was measured to be within normal limits during active service.  Emphasis was also placed on the Veteran's self-reported occupational noise exposure (packing boxes in a factory), which was described to be minimal, as well as her denial of recreational noise exposure.  

In a March 2012 VA audio examination report, pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 25
25
40
60
65
LEFT
30
25
40
60
70

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 88 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner diagnosed bilateral sensorineural hearing loss.  He opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  His cited rationale for that opinion was that all audiological evaluations in the Veteran's service treatment records showed normal hearing without significant threshold shifts noted and that enlistment and separation examinations were within normal limits. 

As an initial matter, the Board notes that the post-service VA audio examination results dated from 2002 to 2012 reflected bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  Shedden element (1) is therefore met.

As for Shedden element (2), there is no objective evidence of hearing loss in service.  The aforementioned and discussed service treatment records do not document complaints, treatment, or diagnosis of hearing loss.  The Veteran's discharge examination showed her hearing to be within normal limits.  However, the Board has also considered the Veteran's statements concerning in-service noise exposure as well as her documented duty assignments.  In giving due consideration to the places, types, and circumstances of her service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury (noise exposure) is therefore met.  Accordingly, Shedden element (2) is satisfied as to this claim.  

A finding of a nexus between the Veteran's current bilateral hearing loss and in-service noise exposure is still needed to satisfy Shedden element (3).  Such is not shown.

First, the record includes no competent medical opinion establishing a causal relationship between the post-service complaints of hearing loss to any established event in service, including conceded in-service noise exposure.  The Veteran has not identified or even alluded to the existence of any such opinion.  In fact, the December 2010 and March 2012 VA examiners each specifically opined that it was less than likely that the Veteran's bilateral hearing loss was the result of noise exposure during military service based on her normal hearing throughout her entire period of service.  Additionally, in this case, the Board emphasizes the multi-year gap between discharge from active duty service (1966) and initial reported symptoms and diagnoses in 2002, over 35 years after service separation.  The Board also cannot ignore the significance of the fact that the Veteran first filed her claim for service connection in 2002, over 35 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Evidence of record also includes the Veteran's statements asserting in-service noise exposure and a causal connection between her claimed disorder and service.  She makes no direct argument with regard to experiencing hearing loss in service or since that time.  Rather, when she was seen for VA examination in December 2010, the Veteran only discussed her history noise exposure in service, and her belief that her current hearing loss was related to that injury.  She even recounted that her now service connected tinnitus did not have its onset until 10 years post-service.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe her in-service recollections of noise exposure as well as her current manifestations of hearing loss because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  The Board has conceded in-service incurrence of noise exposure as well as current findings of bilateral hearing loss for VA purposes. 

Statements from the Veteran merely posit the argument that her hearing loss was caused by her in-service noise exposure.  The Board accords the Veteran's statements regarding the etiology of the claimed disorder no probative value as she is not competent to opine on such complex medical questions.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Her opinion is also outweighed by the two negative VA opinions, which were generated by trained VA audiologists.  

The Board reiterates that the Veteran has not made any allegations of experiencing hearing loss since service.  Her focus has been the argument that there is a cause-and-effect relationship between her hearing loss and her in-service noise exposure.  However, to the extent that she claims continuity of symptomatology, the Board finds these assertions not credible.  Reference is made to the lack of evidence of complaints, treatment, or diagnosis of hearing loss until over 30-years post-service.  The fact that there were no findings with regard to hearing loss when her ears were examined in 1995 and 1996 also serves to discredit her assertions.  Additionally, her recollection that her tinnitus did not have its onset until 10 years post-service is evidence against any assertion of continuity of symptomatology.  

For the foregoing reasons, the claim of entitlement to service connection for bilateral hearing loss must be denied.  The criteria to establish entitlement to service connection for the claimed disorder has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


